DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16, 18-19, and 30-31 are allowed over the prior art made of record.
The claimed invention is directed towards “identifying, in the query log, a set of received queries for which a given forbidden term was used to identify a search result” and, using those identified queries, “preventing distribution of content that depicts a term included in the set of forbidden variants”. Beyond the standard query response common in the art, the claimed invention expands the list of “forbidden terms” by including terms in that list where “one or more terms caused the search engine to use the given forbidden terms”. This process is improved over an obvious combination resulting from prior art by further detailing that the process consists of “determining a score for each candidate variant of the given forbidden term based on a frequency at which the candidate variant of the forbidden term occurs in the query log”.
The prior art Sahami et al. US Pat 8484192 B1 teaches “identifying, in the query log, a set of received queries” (Sahami et al. col 16), “classifying, as a candidate variants of the given term, one or more terms included in the query that caused a search engine to use the given term” (Sahami et al. col 16) and “selecting, from a ranking of the candidate variants of the given term, a set of variants of the given term” (Sahami et al. col 17).
Totov US PG Pub 20170126686 A1 teaches “where some terms are designated as forbidden terms” (Totov [0053]), and “preventing distribution of a content that depicts a term included in the set of forbidden variants of the given forbidden term” (Totov [0036]).
The combination of Sahami et al. and Totov teaches using terms from queries to determine what search results to return while incorporating where the inclusion of forbidden terms prevents certain results from being returned. However, neither Sahami et al. or Totov teach using a query log to expand the process of generating related terms to previous queries. Additionally, while it may be reasonable for one of ordinary skill in the art to combine a third reference to teach the inclusion of previous queries when creating the forbidden variants term list, Sahami et al. clearly teaches that the ranking of terms be done based on a relation graph and not based on statistical analysis of prior input data and thus teaches away from “determining a score for each candidate variant of the given forbidden term based on a frequency at which the candidate variant of the forbidden term occurs in the query log”. Thus, the claimed invention presents a non-obvious combination of related forbidden query term filtered responses with past input analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163       

/William B Partridge/Primary Examiner, Art Unit 2183